Citation Nr: 0534937	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
due to neurotoxin exposure.

2.  Entitlement to service connection for allergies due to 
neurotoxin exposure.

3.  Entitlement to service connection for cataracts due to 
neurotoxin exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2005, to support his claim, 
the veteran testified at a hearing at the RO before the 
undersigned.  A transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his written and oral statements, the veteran has 
indicated, and his Report of Discharge or Transfer (DD Form 
214) reflects, that he served at the Dugway Proving Ground in 
Utah while in service.  He said he was exposed to a chemical 
agent identified as VX.  Of record is a copy of a very 
lengthy Report of Investigation Concerning Sheep Deaths in 
Skull Valley, Utah (know as the "Stone Report").  The 
report confirms that the veteran participated in the burial 
of sheep that were contaminated with nerve gas in March 1968 
during service.

Thus, the Board takes judicial notice that the Dugway Proving 
Ground in Utah was known as a facility where toxic materials 
were tested.  Open-air testing of deadly chemicals, including 
a neurotoxin, Agent VX, resulted in the death of livestock, 
including 6,000 sheep, on adjoining property in March 1968.  
The veteran was stationed at the Dugway Proving Ground from 
December 1967 to October 1968.  He submitted declassified 
military reports (the Stone Report) regarding the dates and 
nature of toxic material testing at Dugway including evidence 
that he was a part of the sheep burial detail.  These reports 
also note that serum cholinesterase is depressed quickly 
after exposure to a neurotoxin and remains depressed for 
approximately 80 to 140 days.  Therefore, this blood test was 
used extensively on service members who were exposed to 
toxins at the base.  The veteran has also submitted a list of 
the service members who were part of the sheep burial detail 
that shows that his blood measurement was 0.60 prior to the 
detail and, in April 1968, it was 0.54 after the detail.  

In addition, during discharge examination in September 1968, 
the veteran noted that his health was good except for having 
hay fever the past several weeks.  

The VA's duty to assist requires that VA make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c) (2005).  During his hearing, the veteran stated that 
he was treated for the conditions at issue by a private 
physician, Dr. Cameron, who moved out of the area, and that, 
although he was not certain, his current private physician 
may have these treatment records.  The veteran should be 
provided another opportunity to obtain these records.  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The Board concedes that the veteran was exposed to toxic 
agents while serving on active duty.  However, there is no 
opinion of record regarding the cause of the veteran's 
diabetes mellitus, allergies or cataracts.  Therefore, the RO 
should obtain such a medical opinion.  

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration: 

1.  The RO should contact the veteran and 
request that he provide the information 
necessary to acquire his complete 
clinical records pertaining to any 
treatment for diabetes mellitus, 
allergies or cataracts that are not 
currently on file.  The veteran should be 
specifically requested to provide any 
information he has regarding the location 
of his treatment records from Dr. 
Cameron, including the name and address 
of the physician who may currently 
possess Dr. Cameron's office records.  

2.  The veteran should be scheduled for 
appropriate VA examination by a medical 
professional with expertise in exposure 
to toxic substances to determine the 
etiology of any diabetes mellitus, 
allergies, or cataracts found to be 
present.  A complete history of the 
claimed disorders should be obtained from 
the veteran.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should be advised that in 
March 1968 the veteran may have been 
exposed to a neurotoxin while burying 
sheep contaminated with nerve gas while 
in military service.

a)  The examiner is requested to 
render an opinion as to whether the 
veteran has diabetes mellitus, 
allergies, or cataracts.

b) If the veteran has diabetes 
mellitus, allergies or cataracts, 
the examiner is requested to offer 
an opinion as to whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that any currently diagnosed 
diabetes mellitus, allergies, or 
cataracts was caused by military 
service, to include exposure to 
toxic agents, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 
probability).  In rendering an 
opinion, the examiner is requested 
to explain the significance of the 
results of the veteran's blood tests 
noted as 0.60 (before his 
participation in the sheep burial 
detail) and 0.54 (after the detail 
in April 1968).  A complete 
rationale is requested for all 
opinions offered.  The claims files 
should be made available to the 
examiner prior to the examination 
and the examiner is requested to 
indicate in the examination report 
if the veteran's medical records 
were reviewed.

NOTE:  The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

3.  Then, the RO should readjudicate the veteran's 
claims for entitlement to service connection 
diabetes mellitus, allergies and cataracts as due 
to exposure to neurotoxin.  If the action taken is 
adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the 
case that contains a summary of the relevant 
evidence submitted since the last supplemental 
statement of the case issued in March 2004, and a 
citation and discussion of the applicable laws and 
regulations.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


